DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 10.4.22.
Claims 1-12, 14-15 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 10.4.22 have been fully considered.
The Applicant has made amendments to the independent claim 1 and its dependents, chiefly to address to address issue raised in office action dated 7.6.22 specifically, “Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “A thrust reverser system of an aircraft comprising: a thrust reverser actuation system (TRAS), the TRAS comprising;” is not limiting (Examiner Response 1 and 35 U.S.C 112(a) rejection) because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations”.  Applicant has also added previously cancelled claim 3 back. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: The amendments to claim 1 above further contextualise the TRAS within a gas turbine engine. So, by amending the claim in this way, we are again aiming to address the
position in the Office Action that the feature of the TRAS is not limiting because it is in the preamble. Having now moved it into the body of the claim, the TRAS is unquestionably a limitation. 

Examiner Response 1: Examiner agrees that amended claim 1 has better positioning of TRAS as a limitation.
Applicant Argument 2: Harrington discloses a method and system for braking a motor in a high lift system of an aircraft having torque limiters 54, 56 for limiting torque exerted through respective transmission shafts 30, 32, thereby limiting potential damage due to high torque to the transmission shafts and to control surfaces connected to the transmission shafts (see paragraphs [38] to [40] and Figure 1, for example). Amended claim 1 is directed to an engine that includes a TRAS comprising a torque limiter. There is no disclosure in Harrington of a TRAS or the use of it in a TRAS or a system/engine that includes a TRAS. Therefore, the subject-matter of amended claim 1 is novel over Harrington for at least this reason. 
Examiner Response 2: Amended claim 1 has new limitations which will be examined in below sections.

With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: Davies811 discloses a TRAS comprising an actuation system with a plurality of motors, each actuator being driven by a respective motor (see paragraph [0030]). Davies8ll mentions jamming of an actuator in paragraph [0033], but the described advantage of the system of Davies811 is that the provision of individual motors for each actuator enables the use of lighter actuators. There is no mention of an engine with a TRAS that includes a torque limiter in the system of Davies811, of driving a plurality of actuators from a single motor or that the motor is an electric motor. Therefore, amended claim 1 is novel over this prior art document for at least this reason. 
Examiner Response 1: Examiner will examine the suitability of Davies811 as a valid reference in below sections in light of amendments to claim 1.
Applicant Argument 2: Further even if Davies811 was considered as a starting point for the skilled person the claimed invention is still patentable. As mentioned above, Davies811 is directed to a TRAS comprising an actuation system with a plurality of motors, each actuator being driven by a respective motor. However, the system in amended claim 1 requires that a single electric motor drives more than one actuator. Therefore, Davies811 teaches away from the system of amended claim 1. There is no motivation for the skilled person to modify the TRAS of Davies8ll to provide the invention of amended claim 1, and hence, amended claim 1 is inventive of Davies811 for at least these reasons. 
Examiner Response 2: Examiner respectfully disagrees with above. While Davies 811 discloses the advantages of an actuation system with a plurality of motors, there is no teaching that the system with a single motor will not work with a torque limiter positioned upstream of the transmission system. In fact, a skilled person would be drawn to Harrington for this teaching in order to modify the system of Davies811, thereby reducing cost and complexity.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “thrust reverser system”. This recitation is not mentioned anywhere in the specification. To advance prosecution, Examiner is interpreting “thrust reverser system” same as “thrust reverser actuation system”. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5  are rejected under 35 U.S.C. 103 as being obvious over Davies811 (US 20170204811 A1) in view of Harrington(US20190061531A1).
	Regarding Claim 1, Davies811 discloses gas turbine engine (Fig 1A, 1B) of an aircraft comprising: 
a thrust reverser system, the thrust reverser system comprising
a thrust reverser actuation system (TRAS) configured to move a translating cowl for redirecting at least a portion of an airflow of the gas turbine engine in an opposite direction to that of the aircraft, the TRAS comprising [Para 0005, 0006, 0007]: 
an electric motor (Fig 3B, 6) having a motor output shaft (Fig 3B, 7); 
a first actuator (Fig 3B, 1); and 
a transmission system [Para 0021 discloses drive train] linking the electric motor to the first actuator [Para 0021], the transmission system comprising: 
a drive shaft (Fig 3B, 8) having an input end (Fig 3B, 8i) and an output end (Fig 3B, 8o) , the output end connected to an input of the first actuator (Fig 3B shows 8o is connected to actuator 1). 

    PNG
    media_image1.png
    760
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    493
    media_image2.png
    Greyscale

Davies811 does not explicitly disclose a torque limiter, wherein the torque limiter is positioned at an upstream end of the transmission system and connects the motor output shaft of the electric motor to an input end of the drive shaft.
Harrington discloses a torque limiter (Harrington, Fig 1 below, 60)[Para 0042], wherein the torque limiter is positioned at an upstream end of the transmission system [Para0039] and connects the motor output shaft (Fig 1, 221) of the electric motor (Fig 1, 22) to an input end (Fig 1, 301) of the drive shaft (Fig 1, 300). (The torque limiter which is part of the motor drive is electrically connected upstream of the transmission system).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gas turbine engine of an aircraft with the thrust reverse actuator system as shown above modified by the torque limiter upstream of transmission system as taught by Harrington in order to reduce system complexity and cost. 

    PNG
    media_image3.png
    507
    640
    media_image3.png
    Greyscale

Regarding Claim 2, Davies811 in view of Harrington discloses a gas turbine engine as claimed in claim 1. Davies811 in view of Harrington further discloses the drive shaft comprises a flexible drive shaft [Davies811, Para 0011]and/or the output end of the drive shaft connects to a gearhead at the input of the first actuator.
Regarding Claim 4, Davies811 in view of Harrington discloses a gas turbine engine with the actuation system as claimed in claim 1. Davies811 in view of Harrington further discloses the actuation system comprises additional actuators (Davies811, Fig 3B above, 1,1,1..) that are linked to the first actuator (Davies811, Fig 3B, 1) by transmission shafts (Davies811, Fig 3B, 8,8,8,8) connecting the first actuator to the additional actuators to deliver torque to each of the additional actuators.
Regarding Claim 5, Davies811 in view of Harrington discloses a gas turbine engine with the actuation system as claimed in claim 1. Davies811 in view of Harrington further discloses the additional actuators (Davies811, Fig 3B above, 1,1,1..) are configured to be driven by the electric motor (Fig 3B, 6) through flexible first and second transmission shafts connecting the first actuator to first and second gearheads respectively of the additional actuators[Davies811, Para 0011].
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Davies811 in view of Harrington and Piper (GB2043834A).
Regarding Claim 3, Davies811 in view of Harrington discloses a gas turbine engine as claimed in claim 2. Davies811 in view of Harrington does not explicitly disclose the flexible drive shaft comprises a series of apertures or slots to permit lateral flexion. 
Piper discloses (Fig 2, 3 below) that the flexible drive shaft (19, 32, 34, 12} comprises a series of apertures or slots (16, 17} to permit lateral flexion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an actuation system of Davies811 in view of Harrington having the flexible shaft with slots and apertures as taught by Piper, in order to transmit torque to a series of actuators which are connected by a drive shaft having multiple axes of rotation where in the axes are not concentric.

    PNG
    media_image4.png
    757
    471
    media_image4.png
    Greyscale


Claims 6-10, 14-15 are rejected under 35 U.S.C. 103 as being obvious over Davies811 in view of Harrington and Davies183(US20170276183A1).
Regarding Claim 6, Davies811 in view of Harrington discloses a gas turbine engine with the actuation system as claimed in claim 1. Davies811 in view of Harrington does not explicitly disclose the torque limiter comprises: an input shaft coupled to the electric motor; an output shaft; a torsion spring, wherein the torsion spring has a first end coupled to the input shaft and a second end coupled to the output shaft, and wherein the torsion spring is torsionally preloaded; and a jammer coupled to the input shaft and the output shaft, wherein the jammer is configured to stop rotation of the input shaft and ground torque in response to relative rotation between the input shaft and the drive shaft.
Davies183 discloses (Fig 2, 3 below) the torque limiter (24) comprises : an input shaft (56) coupled to the electric motor (8) ; an output shaft (50) ; a torsion spring (80), wherein the torsion spring (80) has a first end (84) coupled to the input shaft (56) and a second end (82) coupled to the output shaft (50), and wherein the torsion spring (80) is torsionally preloaded [Para 0005]; and a jammer (78) coupled to the input shaft (56) and the output shaft (50), wherein the jammer (78) is configured to stop rotation of the input shaft (56) and ground torque in response to relative rotation between the input shaft and the drive shaft [Para 0005].
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the gas turbine engine with actuation system of Davies811 in view of Harrington and modified it with the physical torque limiter device as taught by Davies183, in order to have a single physical device without a torque sensor that can quickly ground the torque when the torque value exceeds a pre-determined value to prevent a catastrophic failure of the entire system due to application of excessive torque to the jammed area. (although Harrington also possesses a torque limiting function, it uses the signal from a torque sensor to cut power from the motor to the drive which has the inherent disadvantage of latency and additional component related failure modes).








    PNG
    media_image5.png
    496
    708
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    476
    706
    media_image6.png
    Greyscale

	Regarding Claim 7, Davies811 in view of Harrington and Davies183 discloses a gas turbine engine with the actuation system as claimed in claim 6. 
Davies 183 further discloses [Davies183, Para0052] the ratio of a minimum torque limiter setting, determined by the torsion spring preload, and a torque required to drive the TRAS is at least 11:10.(the cited prior art calls out the ratio of the minimum operating torque to desired setting of torque limiter where jamming happens to be 1:1.08 which is the same as the ratio of the desired torque limiter setting to normal operating torque is 10.8 :10 which is approximately same as 11:10. It is also implicit to the person skilled in the art that any value above 10.8:10 will also work as the principle of operation of the torque limiter works on the basis of minimum torque setting for normal operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gas turbine engine of Davies811 in view of Harrington and Davies183, and have the ratio of a minimum torque limiter setting and torque to drive the TRAS, as further taught by Davies183, in order to ensure that there is reasonable separation between the two torques to account for product and manufacturing variation. (also, MPEP 2144.05 states that prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art).
Regarding Claim 8, Davies811 in view of Harrington and Davies183 discloses a gas turbine engine with the actuation system as claimed in claim 6.  
Davies183 further discloses (Davies183, Fig 2, 3 above and Fig 4 below) the input shaft (56) and the output shaft (50) of the torque limiter (24) are concentrically coupled ( 241, Fig 3) for torque transmission within the jammer (78) and the input shaft (56) of the torque limiter (24) has a portion that extends axially parallel to and radially inwards (56, 50, Fig 3) of a portion of the output shaft (50), the portion of the output shaft (50) comprising a plurality of teeth (Davies183, Fig 4, 68) separating a plurality of roller elements (Fig 4, 60) within the jammer (Fig 4) [Para 0011, 0012].

    PNG
    media_image7.png
    465
    471
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the gas turbine engine with actuation system of Davies811 in view of Harrington and Davies183 and have the torque limiter along with the jamming mechanism as further taught by Davies183, in order to ensure that that during normal operation, the input and output shafts are communicating the torque to the actuators through the preloaded torsion spring and when the torque exceeds the normal operating value, the jammer grounds the torque to the surrounding structure, thus preventing catastrophic failure of the entire drive system [Para 0005].
Regarding Claim 9, Davies811 in view of Harrington and Davies183 discloses a gas turbine engine with the actuation system as claimed in claim 6.  Davies811 in view of Harrington and Davies183 further discloses [Davies183, Para 0007] the torque limiter (24) further comprises: coupling pins (Fig 3 above, 88, 90) extending radially through openings (Fig 2 above, 86) in the input shaft (56) and the output shaft (50), the coupling pins (88, 90) connected to the torsion spring (80), wherein the openings (86) extend in a radial direction when viewed in lateral cross-section and increase in width (961, Fig 5 below) [Para 0043] in a circumferential direction as they extend in the radial direction.

    PNG
    media_image8.png
    634
    523
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    631
    564
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the gas turbine engine with actuation system of Davies811 in view of Harrington and Davies183 modified by the torque limiter with coupling pins as further taught by Davies183, in order to firmly connect the input and output shaft through the torsion spring with the preset torque load and allow for relative motion of the pins in the radially widening openings during times of excess torque under jam situations [Para 0050].
Regarding Claim 10,  Davies811 in view of Harrington discloses a gas turbine engine with the actuation system as claimed in claim 1. Davies811 in view of Harrington does not explicitly disclose the actuation system wherein the input shaft of the torque limiter is synchronous with the output shaft during normal use when operating levels of torque are below a torsional preload of the torque limiter.
Davies183 discloses (Fig 3 above) [Para 0047, 0049] the input shaft (56) of the torque limiter (24) is synchronous with the output shaft (50) during normal use when operating levels of torque are below a torsional preload [Para 0050] of the torque limiter (24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gas turbine engine with actuation system of  Davies811 in view of Harrington modified by the torque limiter as taught by Davies183, in order to communicate normal levels (i.e., level of torque lower than the preload value of torque in the torsion spring) of torque to the actuators [Para 0050]. 
Regarding Claim 14, Davies811 in view of Harrington discloses the gas turbine engine of claim 1. Davies811 in view of Harrington does not explicitly disclose a method of limiting torque in the gas turbine engine comprising driving the first actuator using the electric motor.  Davies183 discloses (Fig 1 below) [Para 0003] a method of limiting torque in an actuation system [Para 0003] comprising: driving a first actuator (61) (the prior art discloses each actuator having a torque limiter, hence the “first actuator” is automatically included) using an electric motor (8) [Para 0003] (prior art cites a power drive unit which is equivalent to an electric motor); limiting a torque load from being transferred from the electric motor to the first actuator (61), using a torque limiter (611) (each actuator has a torque limiter as per cited prior art), during a failure event, wherein the torque load is limited by the torque limiter at a motor output shaft (10) [Para 0031] of the electric motor (8) where torque is being coupled from the motor output shaft (10) to an upstream end [Para 0031]. (the prior art discloses that drive is transmitted from the power drive unit i.e., electric motor via a series of power transmission shaft which connects the actuators in series) of a transmission system that is arranged to deliver torque to the first actuator (61).

    PNG
    media_image10.png
    548
    706
    media_image10.png
    Greyscale

	Regarding Claim 15, Davies811 in view of Harrington and Davies183 discloses the method of limiting torque as claimed in claim 14. Davies811 in view of Harrington and Davies183 further discloses the torque load is grounded by the torque limiter (Davies183, Fig 1 above, 611) [Para 0050] (the cited prior discloses that the ring static structure which is attached to a second housing part and forms a static structure), during a failure event, into an airframe of an aircraft [Para 0050].
For claims 14 and 15, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a method of limiting torque in the gas turbine engine of Davies811 in view of Harrington with torque limiter at the output shaft of the motor and ground it into the frame as taught by Davies183 in order to ensure that the impact due to any excessive torque situations is managed at the motor side without leading to excessive repair work for other components.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davies811 in view of Harrington and Kortum(US 6810656 B2)
Regarding Claim 11, Davies811 in view of Harrington discloses a gas turbine engine as claimed in claim 1. Davies811 in view of Harrington does not explicitly disclose that the electric motor output shaft comprise a quill shaft.
Kortum discloses (Fig 3, 4 below) that the electric motor output shaft [Col 5, 47 – 58, Col 7, 1 – 5] comprise a quill shaft (302, 426).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed a gas turbine engine of Davies811 in view of Harrington modified by the quill shaft as taught by Kortum in order to ensure that the transmission shafts driving the actuators (for e.g., in the case of the thrust reverser control using the engine exhaust of an airplane) are synchronized such that there is no relative motion between them [Col 2, 43 – 65] after a pre-determined time lag.


    PNG
    media_image11.png
    324
    577
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    410
    701
    media_image12.png
    Greyscale


Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Davies811 in view of Harrington and Howard (US 20040055850 A1).
Regarding Claim 12, Davies811 in view of Harrington discloses the thrust reverser system as claimed in claim 1. Davies811 in view of Harrington discloses the electric motor output shaft but does not explicitly show that the shaft comprises a shear neck.
Howard discloses (Fig 2 below) [Para 0031] a shaft (104) with a shear neck (106). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed a gas turbine engine of Davies811 in view of Harrington with the motor output shaft modified by the shear neck  as taught by Howard, in order to protect the critical components downstream of the motor output shaft by designing it to be the weak link (i.e., it fails first) in the situation where the torque that is being communicated to the downstream components (such as in the case of aircraft maneuvering systems) exceeds a critical value. 

    PNG
    media_image13.png
    519
    766
    media_image13.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834